DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 5 and 7 - 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to an abstract idea without significantly more.  With respect to claim 1, the amended limitations: 
“Wherein the routing optimizer comprises a set of improvement operators performing one or more of following operations: changing an order of at least two of the plurality of locations in one of the one or more routes, and moving a location from one of the one or more routes to another one of the one or more routes;…feeding the one unoptimized routing solution candidate to the routing optimizer for obtaining an optimized routing as a solution to the routing task.”  Merely reciting subsequent abstract steps (e.g., data gathering and manipulation) and stating an “improvement” fails to overcome the current rejection.  
This judicial exception is not integrated into a practical application because the limitations relate to mathematical concepts of general data gathering with insignificant post 
“inputting the plurality of training routing solutions and the plurality of sets of solution-specific features to a value prediction network to generate a plurality of predicted scores; training the value prediction network based on the plurality of training scores and the plurality of predicted scores until an exit condition is satisfied; and determining one of the plurality of unoptimized routing solution candidate with a highest predicted score according to the trained value prediction network; and feeding the one unoptimized routing solution candidate to the routing optimizer for obtaining an optimized routing as a solution to the routing task”, merely suggest organizing, storing and transmitting information (Cyberfone).  For example, a user may make observations about routes and calculate an optimized route with hand and paper with further utilization of mathematical formulas.  Furthermore, a computer may also make these calculations and transmit the information which demonstrates the lack of practical application in the art.    
 	Consequently, the judicial exception is not integrated into a practical application as the claim fails to recite any additional elements which may amount to significantly more than the judicial exception.  
 	Claims 12 and 17 were analyzed and rejected for the same reasons as claim 1.  The mere incorporation of generic computer processors fails to demonstrate the judicial exception being integrated into a practical application.  In other words, the mere application of using the components does not impose meaningful limits on practicing the abstract idea. 


Response to Arguments
Applicant's arguments filed 3/2/2021 have been fully considered but they are not persuasive. Applicants argue that 101 rejection is improper and particularly that the claims integrates such an abstract idea into a practical application and highlights determining a routing solution with optimal costs based on a finite set of routing solution candidates.  Applicants further takes the position that the limitation imposes meaningful limits on such abstract ideas by adding a technical benefit of “determining an optimized route.”  Examiner respectfully disagrees and as stated above in 101 analysis, mathematical concepts for determining routing is merely organizing and manipulating information through mathematic and algorithmic means.  The claims do not demonstrate any meaningful limitations that suggest a practical application.  
 	In order to expedite prosecution, Examiner suggests incorporating subject matter relating to the practical application of a navigation system displaying the optimized routes with user selectable inputs (See ¶ 34 of Applicants disclosure).  Limitations such as these, demonstrate the practical application of a interactive user navigation device which would overcome the rejection.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J LEE whose telephone number is (571)272-9727.  The examiner can normally be reached on M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/TYLER J LEE/Primary Examiner, Art Unit 3663